COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Radha Patel v. Sylvia Trevino, Constable Precinct 6, Harris
                            County, Texas
Appellate case number:      01-20-00445-CV
Trial court case number:    2018-61935
Trial court:                11th District Court of Harris County
       Appellant, Radha Patel, has appealed from the trial court’s February 5, 2020 order
granting appellee’s, Sylvia Trevino, Constable Precinct 6, Harris County, Texas, plea to
the jurisdiction. Appellant’s brief was filed on December 14, 2020, making appellee’s
brief originally due on January 13, 2021. This Court previously granted two motions filed
by appellee to extend her deadline to file her appellee’s brief, which was due on or before
April 15, 2021. No brief was filed by the deadline. Instead, on April 15, 2020, appellee
filed her third motion for extension of time to file her appellee’s brief, requesting that the
deadline be extended an additional fifteen days to April 30, 2021.
       Appellee’s third motion to extend includes a certificate of conference representing
that appellant is not opposed to the relief requested by appellee’s motion. See TEX. R. APP.
P. 10.1(a)(5), 10.3. Appellee’s motion is granted. Appellee must file her appellee’s brief
no later than April 30, 2021. No further extensions will be considered absent
extraordinary circumstances, and failure to file a brief by the extended deadline may
result in the Court setting the case “at-issue” and considering and deciding the case
without an appellee’s brief. See TEX. R. APP. P. 10.5(b), 38.6(d).
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: __April 20, 2021____